DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Figures 1 and 2A-2B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

3.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the first polarizing element is disposed on the touch panel corresponding to the display area and a portion of the non-display area of the display panel” (claims 1, 6, and 15) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, and 15, “a circuit board element disposed on the touch panel corresponding to the non-display area of the display panel; 
a polarizing element comprising a first polarizing element and a second polarizing element, wherein the first polarizing element is disposed on the touch panel corresponding to the display area and a portion of the non-display area of the display panel, the second polarizing element is disposed on the circuit board element corresponding to a remaining portion of the non-display area of the display panel, the first polarizing element is adjacent to the circuit board element, and the polarizing element is without clearance between the touch panel and the board element” is not clear. 
	The circuit board element disposed on the touch panel corresponding to the non-display area. The first polarizing element is disposed on the touch panel and is adjacent to the circuit board element. The second polarizing element is disposed on the circuit board element. Then how it is possible to have the polarizing element is without clearance between the touch panel and the board element. What is a board element? Is it the circuit board element?
	“The first polarizing element is disposed on the touch panel corresponding to the display area and a portion of the non-display area of the display panel” is not understood. Is the portion of the first polarizing element in the non-display area of the display panel? 
	The dependent claims 2-5, 7-10, and 12-15 are rejected since depending on the rejected independent claims.  

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20170277313). 

As to claim 1, Lee teaches a touch display apparatus, comprising: 
a display panel (Fig. 1(DSP)) comprising a display area (Fig. 1(DA)) and a non-display area (Fig. 1(NDA), [0060]); 
a touch panel (Fig. 1(TSP)) disposed on the display panel (Fig. 1(DSP), [0058]); 
a circuit board element (Fig. 1(PC2)) disposed on the touch panel corresponding to the non-display area of the display panel (Fig. 1(NDA), [0058]), 
a polarizing element (Fig. 1(POL)) comprising a first polarizing element and a second polarizing element, wherein the first polarizing element is disposed on the touch panel corresponding to the display area and a portion of the non-display area of the Note: first part of POL is interpreted as “first polarizing element” and second part of POL is interpreted as “second polarizing element”); and 
wherein the first polarizing element is closely adjacent to the circuit board element in a horizontal direction, and the second polarizing element is closely attached to the circuit board element in a vertical direction (Fig. 1) (as best understood).  

As to claim 2, Lee teaches the touch display apparatus according to claim 1, wherein the first polarizing element comprises a first edge, the second polarizing element comprises a second edge, the circuit board element comprises a third edge, and the first edge is aligned with the second edge and the third edge (Fig. 1) (as best understood).  

As to claim 3, Lee teaches the touch display apparatus according to claim 2, wherein an interface between the first polarizing element and the second polarizing element is aligned with the third edge of the circuit board element (Fig. 1) (as best understood).  

As to claim 4, Lee teaches the touch display apparatus according to claim 1, wherein a side portion of the first polarizing element is attached to a side portion of the 

As to claim 5, Lee teaches the touch display apparatus according to claim 1, wherein a length direction of the non-display area and a length direction of the second polarizing element are parallel to a length direction of the display panel (Fig. 1) (as best understood).  

As to claim 6, Lee discloses a touch display apparatus, comprising: 
a display panel (Fig. 1(DSP)) comprising a display area (Fig. 1(DA)) and a non-display area (Fig. 1(NDA), [0060]); 
a touch panel (Fig. 1(TSP)) disposed on the display panel (Fig. 1(DSP), [0058]); 
a circuit board element (Fig. 1(PC2)) disposed on the touch panel corresponding to the non-display area of the display panel (Fig. 1(NDA), [0058]); 
a polarizing element (Fig. 1(POL)) comprising a first polarizing element and a second polarizing element, wherein the first polarizing element is disposed on the touch panel corresponding to the display area and a portion of the non-display area of the display panel, the second polarizing element is disposed on the circuit board element corresponding to a remaining portion of the non-display area of the display panel, the first polarizing element is adjacent to the circuit board element, and the polarizing element is without clearance between the touch panel and the board element (Fig. 1, [0059], Note: first part of POL is interpreted as “first polarizing element” and second part of POL is interpreted as “second polarizing element”) (as best understood).  

As to claims 7-10, it is the apparatus of claims 2-5. Please see clams 2-5 for detail analysis. 

As to claim 11, Lee discloses a method of manufacturing a touch display apparatus, comprising: 
providing a display panel (Fig. 1(DSP)), wherein the display panel comprises a display area (Fig. 1(DA)) and a non-display area (Fig. 1(NDA), [0060]); 
providing a touch panel (Fig. 1(TSP)) on the display panel (Fig. 1(DSP), [0058]); 
providing a circuit board element (Fig. 1(PC2)) on the touch panel corresponding to the non-display area of the display panel (Fig. 1(NDA), [0058]);  
12providing a polarizing element (Fig. 1(POL)), wherein a portion of the polarizing element is formed on the touch panel corresponding to the display area, and another portion of the polarizing element is formed on the circuit board element corresponding to the non-display area; and cutting the polarizing element corresponding to a side portion of the circuit board element to form a first polarizing element and a second polarizing element, wherein the first polarizing element is disposed on the touch panel corresponding to the display area of the display panel and a portion of the non-display area, the second polarizing element is disposed on the circuit board element corresponding to a remaining portion of the non-display area of the display panel, and the first polarizing element is adjacent to the circuit board element (Fig. 1, [0059], Note: first part of POL is interpreted as “first polarizing element” and second part of POL is interpreted as “second polarizing element”) (as best understood).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628